DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishnan et al. (2021/0117760).
Regarding claim 1: Krishnan discloses a system for autonomous vehicle trajectory determination, comprising:
a model-based trajectory planner comprising a trained neural network model associated with a set of model inputs (Paragraph 0038-0054, 0066, 0070);
a second trajectory planner which is deterministically programed (Paragraph 0038-0054, 0066, 0070);
a gatekeeper system communicatively connected to the model-based trajectory planner and the second trajectory planner, the gatekeeper system configured to:
receive trajectory inputs from the model-based trajectory planner and the second trajectory planner; and
provide a vehicle trajectory of the trajectory inputs based on a set of uncertainty evaluations, the set of uncertainty evaluations comprising:
a first comparison of a first uncertainty threshold and a first uncertainty associated with the set of model inputs (Paragraph 0038-0054, 0066, 0070); and
a second comparison of a second uncertainty threshold and a second uncertainty associated with an output of the model-based trajectory planner (Paragraph 0038-0054, 0066, 0070); and
a vehicle controller coupled to the gatekeeper system (Paragraph 0040).
Regarding claim 2: Krishnan discloses wherein the first uncertainty is received from an out-of- distribution detector which is communicatively coupled to the gatekeeper system (Paragraph 0038).
Regarding claim 11: Krishnan discloses a system for determination of a vehicle trajectory, comprising a processing system configured to:
receive a set of candidate trajectories, the set of candidate trajectories comprising a first trajectory and a second trajectory (Paragraph 0038-0054, 0066, 0070);
receive a set of uncertainties associated with the set of candidate trajectories, wherein the set of uncertainties comprises (Paragraph 0038-0054, 0066, 0070):
a first uncertainty associated with the first trajectory (Paragraph 0038-0054, 0066, 0070); and
a second uncertainty associated with a set of inputs, wherein the set of inputs is used to determine at least one of the first and second trajectories (Paragraph 0038-0054, 0066, 0070);
evaluate the set of uncertainties (Paragraph 0038-0054, 0066, 0070); and
output the vehicle trajectory from the set of candidate trajectories based on the evaluation and a set of rules (Paragraph 0038-0054, 0066, 0070).
Regarding claim 12: Krishnan discloses wherein the processing system selectively communicatively couples an output of a motion planner to an input of a vehicle controller (Paragraph 0049).
Allowable Subject Matter
Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668